Citation Nr: 1048096	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disability, to 
include congestive heart failure and cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1985.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the benefit being sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  It appears that the Veteran has 
been diagnosed with congestive heart failure and cardiomyopathy, 
but it remains unclear whether his disability is related to his 
period of active service.

Service treatment records show several complaints of chest pain 
in service, including complaints in September 1974, February 
1975, August 1975, and February 1982.  In September 1974 and 
August 1975, it was noted that the recurrent chest pains had been 
present for a number of years.  The chest pain was primarily 
noted to occur on the left side of the Veteran's chest, 
specifically in the left axillary line and retro-sternal areas.  
In August 1975, an electrocardiogram (EKG) was recommended 
pursuant to a periodic service examination, and the EKG report 
shows a notation of incomplete right bundle branch block.  
Presumably based on that EKG report, a provisional diagnosis of 
possible right bundle branch block was made in August 1975.  
Other diagnoses in the service records related to chest pain 
include musculoskeletal chest pain and muscle spasms.  
Additionally, there is an undated radiographic report noting 
questionable cardiac contour.  

The service treatment records document other symptoms 
subsequently associated with the Veteran's heart condition, 
including numbness in the neck and arm associated with chest 
pain, and shortness of breath.  Finally, during a medical board 
examination in December 1984, conducted due to an unrelated back 
disability, the Veteran's heart was noted to be normal upon 
clinical evaluation, however the examination report notes that 
EKG testing revealed a right axis deviation.

Post-service VA treatment records show continued complaints of 
chest pain, shortness of breath, and dyspnea upon exertion.  In 
August 1992 the Veteran complained of an eight month history of 
chest pain and a one week history of right arm numbness.  In 
December 1992, the Veteran sought treatment for shortness of 
breath and chest pain and was admitted to the hospital.  After an 
echocardiogram, serial electrocardiograms, and cardiac enzymes 
were administered, the Veteran was diagnosed with congestive 
heart failure.  A handwritten note also indicates that he was a 
candidate for a heart transplant.  He was subsequently 
hospitalized in January 1993 and underwent cardiac 
catheterization after a myocardial biopsy showed no myocarditis.  
In November 1993, it was noted that the Veteran's cardiomyopathy 
was idiopathic in nature, and that his congestive heart failure 
was secondary to this condition.

More recent VA treatment notes, dated August 2005 to December 
2005, show ongoing treatment for dilated non-ischemic 
cardiomyopathy and congestive heart failure, and symptoms related 
thereto.  The record also contains various lay statements from 
family members and co-workers of the Veteran attesting to the 
effects that the Veteran's heart disability has on his daily life 
and his work.

The Veteran has not yet been afforded a VA examination to address 
the etiology of his currently diagnosed dilated non-ischemic 
cardiomyopathy and congestive heart failure.  In light of the 
foregoing evidence, the Board finds that, in order to make an 
accurate assessment of the Veteran's heart disability and fairly 
decide the merits of the Veteran's claim, it is necessary to have 
a medical opinion discussing the relationship between his current 
heart disability and the in-service complaints of chest pain and 
shortness of breath, and EKG findings.  The medical opinion 
should be based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate rationale.  

Additionally, VA medical records appear to be outstanding.  The 
record shows that the Veteran has received VA treatment for his 
heart condition, which undoubtedly requires frequent monitoring 
and medical treatment.  However, no VA medical records dated 
after May 2006 have been associated with the claims folder.  As 
the most recent VA treatment note dated May 2006 indicates that 
the Veteran was to return in six months and undergo an 
echocardiogram every one to two years, the Board finds that it is 
likely that there are subsequent VA medical records pertinent to 
the Veteran's heart claim, and that efforts to obtain such 
records should be made on remand.  38 C.F.R. § 3.159(c)(2) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder 
all medical records from the North Texas 
Veterans Healthcare System, dated from May 2006 
to the present.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist to 
assess the nature and etiology of any current 
heart disability, to include dilated non-ischemic 
cardiomyopathy and congestive heart failure.  The 
claims folder should be reviewed by the examiner, 
and the examination report should note that 
review.  The VA examiner should provide a 
rationale for the opinion and reconcile it with 
all pertinent evidence of record, including (1) 
the Veteran's service medical records, which 
contain evidence of chest pain, shortness of 
breath, and abnormal EKG findings; and (2) his VA 
medical records, which show that he was diagnosed 
with congestive heart failure secondary to 
idiopathic cardiomyopathy in 1992, and has 
subsequently received ongoing treatment for his 
condition.  Additionally, the VA examiner should 
consider the Veteran's statements regarding in-
service incurrence of his heart condition and 
continuity of symptomatology of cardiovascular 
problems since service.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  Specifically, the examiner 
should address whether it is at least as likely 
as not (50 percent probability or greater) that 
any heart disability, to include dilated non-
ischemic cardiomyopathy or congestive heart 
failure, is related to the Veteran's period of 
active service.

3.  Then, readjudicate the Veteran's claim.  If 
the claim remains denied, issue a supplemental 
statement of the case.  Allow the appropriate 
time for response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

